DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0353311 to Lavallee et al. “Lavallee” in view of U.S. Publication No. 2021/0290315 to Lampert et al. “Lampert” or alternatively, U.S. Publication No. 2020/0315711 to Richter et al. “Richter”.  
With respect to Claims 1, 5-6 and 11, Lavallee discloses a method for positioning a robotic surgical apparatus with respect to a predefined target plane (Abstract; Paragraphs [0148]-[0152]) using a robotic manipulator, tracking units and user interface for feedback information to a user regarding the pose of the robotic manipulator relative to at least one target plane (Paragraphs [0071]-[0073], [0153]-[0154], [0161]; Figs. 9-10 and corresponding descriptions).  Specifically, Lavallee discloses where intra-operative images or data is used to register pre-operative images in a unique coordinate system attached to the anatomical structure using any of computer assisted surgery technologies (optical tracker made of reflective markers, optical tracker made of active LEDs, electromagnetic trackers made of coils, combination of inertial sensors, ultrasonic sensors, RFID sensors, etc.) (Paragraph [0153]).   The tracking system includes at least one tracker configured to be attached to an anatomical structure, one tracker attached to the holding arm and/or the activation unit and one attached to the cutting tool (Paragraphs [0068]-[0069]; [0162]-[0164]).  Such disclosures are considered to read on the claimed limitations of defining a coordinate system representative of a procedural field having a reference point; defining a target location in the coordinate system representative of a target location in the procedural field; and defining a location of the robotic surgical apparatus in the coordinate system representative of a location of the robotic surgical apparatus in the procedural field in its broadest reasonable interpretation.  As for the positioning feedback, Lavallee teaches that a user interface comprises visual indicators such as LEDs arranged on a supporting device to represent arrows, numbers, or letters indicating whether the cutting plane can be aligned with teach target plane with the current pose of the robotic device and/or providing directions to adjust the pose of the robotic device to align the cutting plane with the target planes (Paragraph [0073] and [0169]-[0175]).  Lavallee explains that the LEDs (e.g. user interface) may be arranged on the robotic device itself to provide pose feedback information to the user (Paragraph [0175]).  Such disclosures are considered to read on the robotic surgical apparatus having a “lighting structure” including a plurality of LEDs configured to illuminate in various lighting configurations to direct the robotic device’s pose to the target plane in its broadest reasonable interpretation.  
While the different directional arrows should be considered different lighting configurations, Lavallee does not appear to depict any embodiments of changing arrows or any alternative arrangements of feedback LEDs.  
Lampert teaches from within a similar field of endeavor with respect to providing feedback to a surgeon during a procedure (Abstract) where a “tool adapter” may be attached to a navigation tool to provide directional feedback to the surgeon (Paragraphs [0147]-[0150]).  While Fig. 2 depicts arrows, Lampert teaches other embodiments/arrangements of colored LEDs that light up according to the correction which would yield the desired angle (Paragraphs [0208]-[0215]; Fig. 7b and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have modified the directional LEDs as described by Lavallee to be arranged in various arrangements (e.g. circular) and light up in various lighting configurations to indicate the proper pose correction as described by Lampert in order to enhance or improve the navigation of the robotic device to the target plane.  Such a modification merely involves a simple substitution of one known pose feedback means for another to yield predictable results.  Examiner notes that pose corrections would result in the robotic device moving closer to the target location in its broadest reasonable interpretation.  
Likewise, Richter teaches from within a similar field of endeavor with respect to aligning surgical tools according to a target orientation (Abstract) where a guide may be provided on the instrument at or near its proximal end to indicate alignment or misalignment with LEDs arranged in a circular pattern (Paragraphs [0044] and [0100]-[0103]; Figs. 7A-B and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have modified the directional LEDs as described by Lavallee to be arranged in various arrangements (e.g. circular) and light up in various lighting configurations to indicate the proper pose correction as described by Richter in order to enhance or improve the navigation of the robotic device to the target plane.  Such a modification merely involves a simple substitution of one known pose feedback means for another to yield predictable results.  Examiner notes that pose corrections would result in the robotic device moving closer to the target location in its broadest reasonable interpretation.  

As for Claim 2-3, Examiner notes the modified system and method as described above would provide “updated” lighting configurations based on any additional pose corrections as needed until the robotic device positions the tool in the target plane.  
Regarding Claim 4, Lampert teaches an embodiment where a center LED may be change from red to yellow to green when tilt angles of the unit are off, close to design angles and equal to design angles respectively (Paragraph [0209]).  Likewise, Richter explains that when alignment is achieved LEDs can be illuminated green (Paragraph [0103]) or alternatively, LEDs may be turned off or darkened or all on when alignment is achieved (Paragraph [0105]).  Such disclosures are considered to read on providing a signal as claimed in its broadest reasonable interpretation.   
As for Claims 7-8 and 20, Examiner notes that the optical navigation system with passive or active markers as described by Lavallee above would include a “spatial-data acquisition device” (e.g. camera) in its broadest reasonable interpretation in order to provide the unique coordinate system.  U.S. Publication No. 2019/0290370 to Brummund et al. is provided herein as evidence to show a camera 106 in Fig. 1 and corresponding descriptions) configured to provide tracker position information to processor to register the location of the tracker within the camera coordinate system to the robotic coordinate system).  
With respect to Claim 12, Examiner notes that the modified system and method would calculate a correction vector in order to illuminate the proper LEDs for pose correction.  In other words, the illumination pattern reflects a determined (e.g. calculated) correction vector in order to facilitate desired alignment to the target in its broadest reasonable interpretation.  
As for Claims 13, Examiner notes that the feedback LEDs as described in the modified system and method would operate as claimed.  
As for Claim 14, Examiner notes that one skilled in the art would have been motivated to reverse the lighting feedback such that all LEDs are lit but for the target direction as such a modification is considered an obvious design choice with no disclosed criticality or unexpected result.  
As for Claims 15-19, the modified system and method as described above provides various color configurations for visual feedback of the robotic device’s pose.  One skilled in the art would have been motivated to use any combination of colors and light patterns in order to convey directional feedback to the surgeon as such a modification is considered an obvious design choice with no disclosed criticality or unexpected result.  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee and Lampert/Richter as applied to claim 3 above, and further in view of U.S. Patent No. 10,987,175 to Britton et al. “Britton”.  
As for Claim 9, Lavallee and Lampert/Richter disclose a robotic surgical system and method utilizing a plurality of tracking devices attached to the patient, robot and tool as described above.  However, it is not clear if the tracking device attached to the patient is at the target or alternatively, if a tracker is positioned at the target plane.  
Britton teaches from within a similar field of endeavor with respect to robotic surgical systems and methods (Abstract) where during the procedure, the robotic system can track reference markers on the target anatomical elements (e.g. bones/joints) to adjust planned implantations, resections, reaming and other related operations to be performed by the robotic system (Column 2, Line 52-Column 3, Line 21).  
Accordingly, one skilled in the art would have been motivated to have modified the robotic system and method described by Lavallee and Lampert/Richter to include additional trackers at the target location as described by Britton in order to enhance the robotic devices pose alignment relative to the target.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).   

With respect to Claim 10, Examiner notes that the navigation system (e.g. camera) would identify the target navigation device (e.g. marker) and convey such information to the processing arrangement in its broadest reasonable interpretation.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2019/0049254 to Katami et al. which discloses a directional indicator comprising a ring of circles where a direction is indicated (Fig. 3).  

    PNG
    media_image1.png
    492
    427
    media_image1.png
    Greyscale


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793